Citation Nr: 1819578	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus type II.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In February 2016, the Board remanded the above-listed issues.  Pursuant to the remand instructions, the RO obtained a Disability Benefits Questionnaire (DBQ) examination of the Veteran's GERD and readjudicated the matter.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board denies the March 2018 request from the Veteran's attorney for an additional 90-day stay.  This appeal returned to the Board from remand in February  2017.  For over one year now, the Veteran's attorney has repeatedly asked for extensions of time to submit evidence.  This has resulted in an extraordinary delay in resolving this appeal, especially considering the fact the Veteran is over 75 years old.  While the Board ordinarily is lenient in granting requests for additional time, the repeated requests in this case are egregious.  Moreover, a remand is required to correct the deficiencies in the medical opinion obtained pursuant to the prior remand.  While the case is in remand status, the Veteran and his attorney will have additional time to submit evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2016, the Board remanded the issue for a medical opinion determining whether the Veteran's claimed gastrointestinal disorder was at least as likely as not caused or aggravated by his service-connected PTSD or diabetes mellitus type II.

Pursuant to the remand instructions, the RO obtained an addendum opinion in June 2016.  The examiner noted an April 2016 VA treatment record indicated the Veteran did not have a diagnosis of diabetes.  Thus, the examiner opined the Veteran's claimed gastrointestinal disorder was less likely than not caused or aggravated by his service-connected diabetes mellitus because "as per the review of medical records in Detroit VAMC CPRS Veteran does not have a diagnosis of DM2."  However, the Veteran is service-connected for diabetes.  While current VA treatment notes indicate he does not have diabetes, prior notes reflect diagnosis of "borderline" diabetes, managed by diet and exercise.  The examiner also stated the gastrointestinal issues are less likely related to PTSD, but provided absolutely no explanation, nor addressed the issue of aggravation.  The opinion is inadequate. 

As the matter of a TDIU is inextricably intertwined with this service connection issue, it must also be remanded.  For some reason, this was not addressed in the most recent supplemental statement of the case, but rather in a rating decision.  It is, however, part of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA medical records dated April 2016 to the present.


2. Only AFTER obtaining the records requested above, the Veteran's file should be returned to the 2016 VA examiner, or another examiner if that person is no longer available.  The examiner is requested to provide the following information and opinions.

The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any gastrointestinal disorder is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service connected PTSD or diabetes mellitus type II.  Although recent records indicate the Veteran does not have diabetes, he was diagnosed with this condition previously, and he is service-connected for it. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


